This suit was filed in trespass to try title by appellants against appellees, pleading limitation of more than twenty-five years to the land claimed. Appellees answered by plea of not guilty and certain special pleas not necessary to mention, and by affirmative plea for title to the land. Under a general charge the jury found in favor of defendants, and judgment was so entered. The case is before us upon appeal duly prosecuted by appellants.
No assignments of error are in appellants' brief. Their sole grounds for new trial were that the verdict and Judgment were contrary "to the law in the case" and "to the evidence in the case" and "to both the law and the evidence in the case." The propositions are mere copies of the assignments. It requires no citation of authorities to sustain the conclusion that these propositions and assignments are too general to present anything for review. But if otherwise sufficient appellants have presented nothing for review under their assignments and propositions. The only statements made in support of these propositions is to bring forward extracts from the court's charge, with no supporting facts.
The brief may also be construed as presenting the issue of fundamental error in the charge. If so, the assignment cannot be sustained. No exceptions whatever were urged against the charge in the lower court. In general language the court submitted to the jury the law of ten years' limitation, instructing the jury if the issue was found in favor of appellants to render a verdict for them, but if not to return a verdict for defendants. Also, the jury was charged on the special defenses plead by defendants and their issue of affirmative recovery. In no sense was the charge fundamentally erroneous. If error at all, it was only so in the definitions given and in the grouping of the facts upon the issues made by the pleadings. Such an error could be reviewed only upon proper exceptions, and no exceptions were taken.
The judgment is affirmed.